459 U.S. 1301
103 S. Ct. 285
74 L. Ed. 2d 19
CALIFORNIAv.Marcelino RAMOSNo. A-349
No.81-1893
Supreme Court of the United States
October 26, 1982

Justice REHNQUIST, Circuit Justice.


1
Respondent Marcelino Ramos was convicted of capital murder and sentenced to death in the California courts. The trial judge had, pursuant to state statute, informed the sentencing jury that a sentence of life imprisonment without possibility of parole may be commuted by the governor to a sentence that permits parole. The California Supreme Court vacated the death sentence and remanded for a new sentencing proceeding on the ground that Respondent was denied due process in violation of Fifth, Eighth, and Fourteenth Amendments.


2
In March 1982, the State of California applied for a stay of the California Supreme Court's judgment. I referred the application to the full Court, which denied the stay. In April, the State filed a petition for a writ of certiorari. On October 4, 1982, the Court granted the petition for certiorari, —- U.S. ——, 102 S. Ct. 1701, 72 L. Ed. 2d 128 (1982), and California now has reapplied for a stay. It states that the new penalty proceeding is scheduled to begin on November 8, 1982. Respondent has stated that he does not object to issuance of a stay.


3
I have therefore decided that petitioner's motion for a stay pending disposition of the case by this Court should be granted.


4
It is so ordered.